Citation Nr: 1437070	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-30 111	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and anxiety disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for disability manifested by acid reflux.

5.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a lung condition, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007, and from October 2007 to November 2010.  His service included, among other things, three tours of active duty in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).  He received the Combat Action Badge, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Pittsburgh, Pennsylvania, respectively.  The ROs, in pertinent part, denied service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and anxiety disorder, and for bilateral hearing loss, tinnitus, and acid reflux; and declined to reopen the Veteran's previously denied claim for service connection for a lung condition.

In January 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in connection with his claim for service connection for an acquired psychiatric disorder.  A transcript of that hearing was prepared and associated with the claims file.

In August 2012, the Veteran requested a DRO hearing in connection with the other issues on appeal.  In October 2012, he was notified of the date, time, and location of the hearing he had requested.  However, he failed to report.

It appears that the agency of original jurisdiction (AOJ) may have subsequently determined that new and material evidence had been received in order to reopen the Veteran's claim for service connection for a lung condition, inasmuch as the AOJ considered the merits of the underlying claim for service connection when it readjudicated the claim in a December 2012 statement of the case (SOC).  Nevertheless, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the issue on appeal pertaining to lung condition has been characterized as set forth on the title page.

The Board notes that, in addition to the aforementioned issues, the Veteran has submitted a notice of disagreement (NOD) with the AOJ's disallowance of two dental claims.  However, upon review of the record, including the December 2012 SOC, it appears that those claims are still under consideration by the Veterans Health Administration, and have not yet been perfected for appeal.  As such, the Board will not consider them presently and they are referred to the AOJ for continued action.

In May 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the claims file.

During the May 2013 hearing, the Veteran introduced additional evidence in support of his appeal, in the form of several photographs, indicating that he wished to waive initial review of that evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).  The undersigned agreed to hold the record open for a period of 60 days for submission of further evidence.  However, no further evidence (other than physical copies of the aforementioned photographs) has since been received.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Veteran's VBMS file does not contain any documents at this time.  However, his Virtual VA claims file does contain additional evidence, including a transcript of the May 2013 Board hearing and additional VA treatment records.

Although the additional VA treatment records in Virtual VA were considered by the AOJ in the December 2012 SOC (pertaining to the Veteran's hearing loss, tinnitus, acid reflux, and lung claims), the AOJ has not considered them in their entirety as they pertain to the Veteran's claim for service connection for an acquired psychiatric disorder.  However, as noted below, the Board has determined that the Veteran's psychiatric claim must be remanded to the AOJ for additional development.  As such, the AOJ will have an opportunity to consider the additional VA treatment records, as they pertain to that claim, in the first instance, and to issue a supplemental SOC (SSOC), if necessary.  See 38 C.F.R. § 19.31(b)(1).

The Board's present decision is limited to the matters of entitlement to service connection for bilateral hearing loss and whether new and material evidence has been received in order to reopen a previously denied claim for service connection for a lung condition.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for a lung disorder-are being REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of his claim has the Veteran had a bilateral hearing loss disability for VA purposes.

2.  In a final March 2008 rating decision, the Pittsburgh RO denied service connection for a lung condition.

3. Evidence received since the time of the RO's March 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung condition.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service; nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The March 2008 RO decision that denied service connection for a lung condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2013)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lung condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lung condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations as they pertain to his application to reopen that claim.  However, consideration of the merits of the claim is deferred pending additional development consistent with the VCAA, as set forth in the REMAND, below.

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a March 2012 letter, sent prior to the relevant (July 2012) rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The March 2012 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the claims file contains the Veteran's available service treatment records, as well as post-service reports of VA treatment.  
The Veteran's statements in support of his claim, and his hearing testimony, are also of record.

The Board notes that the Veteran was provided a VA audiological examination in April 2012, in connection with his claim.  The Board finds that this examination is adequate to decide the issue at hand as it is predicated on an interview with the Veteran; a review of the record, to include his available service treatment records; and an audiological examination that included appropriate audiometric testing and speech discrimination assessment.  Accordingly, and because there is no suggestion on the current record that the Veteran's hearing difficulties have increased in severity since that time, or that the examination is otherwise inadequate, no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service noise exposure he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that he currently had bilateral hearing loss as a result of his military service.  Moreover, the undersigned noted that the Veteran's claim had been denied by the AOJ because he did not have a hearing loss disability, as VA defines it.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board acknowledges that the Veteran's service treatment records for his first period of service, from June 2001 to June 2007, are incomplete.  In such instances, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, if VA's efforts to obtain relevant records are unsuccessful, VA must provide the claimant with notice of such.  38 C.F.R. § 3.159(e)(1).

In this regard, the Board notes that the AOJ has made numerous attempts to obtain the missing records from the Records Management Center, National Personnel Records Center, and USAR CON GP, as well as from the Veteran personally.  In October 2007, the Veteran was asked to submit any service records in his possession.  He was notified that he could submit alternate records as well.  A Formal Finding of Unavailability was entered in February 2008, and the Veteran was informed that efforts to obtain the records had been exhausted.  Since that time, in 2011 (after the Veteran filed a new claim for compensation in September 2010), the RMC has forwarded multiple jackets of records to the AOJ.  The records from the Veteran's first period of service remain incomplete, however, and it appears clear from an Army memorandum of record, dated in November 2011, that the service department is unable to locate any additional records.

In light of the foregoing, the Board finds that VA has fully discharged its duty to assist the Veteran in obtaining all relevant records.  Moreover, as his claim for service connection for bilateral hearing loss is being denied on the basis that he does not have a current disability, there is no prejudice to him in proceeding with a decision on this matter.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks to establish service connection for bilateral hearing loss.  He maintains, in essence, that the condition is due to in-service exposure to noise.

The Veteran also seeks to establish service connection for a lung condition.  He essentially contends that he has experienced a decrease in stamina for running since returning from one of his tours in Iraq.  He says that, after that tour, he could complete his runs, but once he was done, he would "pass out."  He believes that his difficulties might be attributable to exposure to environmental hazards in Southwest Asia, to include sandstorms, smoke from burn pits, and handling of depleted uranium.

Under applicable law, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The requirement of a current disability is satisfied when the Veteran is shown to have a disability either at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.       

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing is considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In the present case, the evidence of record shows that the Veteran underwent audiometric testing in June 2010, in connection with his examination for separation from service.  Testing at that time revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

Speech discrimination testing was not performed.

Subsequently, when the Veteran was examined for VA compensation purposes in April 2012, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
5
0
5
5
10

Speech discrimination scores using the Maryland CNC test were 96 percent, bilaterally.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Simply put, the evidence does not establish that he has had a hearing loss disability of either ear, for VA purposes, at any time during the pendency of his claim (received in January 2012).  See McClain, supra.  Furthermore, even in consideration of Romanowsky, there is no evidence of a recent diagnosis of bilateral hearing loss prior to the Veteran's January 2012 claim.          

The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the requirements of 38 C.F.R. § 3.385.  None of the Veteran's puretone thresholds or speech recognition scores meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss disability as he does not possess the requisite specialized knowledge.  A diagnosis of hearing loss disability requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

For the foregoing reasons, service connection is not warranted for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Lung condition

In addition to the methods outlined above, service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

In the present case, the evidence shows that the Pittsburgh RO denied service connection for a lung condition by a rating decision entered in March 2008.  The RO denied the Veteran's claim because a VA examiner in September 2007 opined, in effect, that, although pulmonary function tests revealed a very mild decrease in FEV-1 (Forced Expiratory Volume in one second) and the FEV1-/FVC (Forced Vital Capacity) percentage, such tests were within normal limits and no diagnosed disability of the lungs was found.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of a decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302 (2013).

In the present case, the Veteran was advised of the RO's March 2008 decision, and of his appellate rights, later that same month.  However, no further communication regarding his lung claim was received until October 2011, when VA received his application to reopen.  Therefore, the March 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a lung condition was received prior to the expiration of the appeal period stemming from the March 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  As noted previously, additional service treatment records from the Veteran's first period of service have, in fact, been received since the time of the RO's March 2008 decision (in 2011).  However, those records are not relevant to the claim here at issue because none of them contain any evidence of complaints, treatment, signs, symptoms, and/or diagnoses pertaining to a lung condition.  Therefore, 38 C.F.R. § 3.156(c) in inapplicable.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the March 2008 rating decision includes a December 2009 treatment record from the Veteran's second period of active service.  The record reflects that the Veteran began to feel lightheaded, vomited, and "blacked out" after doing sprints during physical training, and that he subsequently reported for treatment with complaints of nausea, shortness of breath, and weakness.  He reported a similar episode in late summer.  He was found to have noticeably low blood pressure, and he was treated with oxygen through a mask and an intravenous saline solution.  The clinical assessment was dehydration.  The additional evidence also includes the Veteran's hearing testimony to the effect that he continues to experience limitations with strenuous exercise.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim of entitlement to service connection for a lung condition was denied in March 2008 and is not duplicative or cumulative of the evidence previously considered.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim.  Specifically-although Veteran was assessed with dehydration, and not a lung condition, in December 2009-the record of that treatment, together with the Veteran's hearing testimony, appears to provide some support for the Veteran's allegation that, after one of his tours in Iraq, he had, and continues to have, difficulties with strenuous exercise.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board finds that this new evidence, viewed in the context of the evidence previously assembled-to include the very mild decreases in FEV-1 (Forced Expiratory Volume in one second) and the FEV-1/FVC (Forced Vital Capacity) percentage noted in September 2007-tends to prove a previously unestablished fact necessary to substantiate the underlying claim for service connection for a lung condition (i.e., that the Veteran may have signs or symptoms involving the respiratory system that have not been attributed to a known clinical diagnosis) and raises a reasonable possibility of substantiating the claim (to include, perhaps, on the basis of undiagnosed illness).  It is therefore new and material.  Accordingly, the claim is reopened.


ORDER

Service connection for bilateral hearing loss is denied.

The Veteran's claim for service connection for a lung condition is reopened; to this limited extent, the appeal is granted.



REMAND

As noted previously, when the Veteran was examined for VA compensation purposes in September 2007, pulmonary function tests revealed what was then described as a very mild decrease in FEV-1 and the FEV-1/FVC percentage.  The examiner indicated, in effect, that such tests were within normal limits and that no diagnosed disability of the lungs was found.  However, the Board notes that the post-bronchodilator value for FEV-1 reported at that time (78% of predicted, apparently) would appear sufficient to warrant a compensable rating under diagnostic codes pertaining to respiratory impairment.  See, e.g., 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6603, 6604 (2013).

Although the Veteran has since been re-examined, in January 2011, and that examiner similarly opined that a respiratory disability was not found, it appears that the January 2011 examiner did not conduct any contemporaneous pulmonary function testing prior to arriving at her conclusion on the matter.  Under the circumstances, given the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, his reported symptoms of respiratory impairment, and the objective finding of decreased FEV-1 and the FEV-1/FVC percentage in September 2007, with no confirmed diagnosis, the Board finds that additional development is required, to include a new examination with pulmonary function testing and consideration of whether service connection is warranted on the basis of undiagnosed illness.  See 38 C.F.R. §§ 3.159(c)(4), 3.317 (2013).

The Veteran's claim for service connection for acid reflux has been denied, at least in part, on grounds that the evidence does not contain a diagnosis of the condition, or evidence linking it to military service.  However, as noted above, service connection for a disability manifested by, for example, gastrointestinal signs or symptoms in a Veteran with service in the Southwest Asia theater of operations during the Persian Gulf War, does not necessarily require that the signs or symptoms be attributed to a known clinical diagnosis, or that there be evidence of a link to military service.  38 C.F.R. § 3.317.  Under the circumstances-as with the Veteran's claimed pulmonary disability-given the Veteran's service, and his reported symptoms of acid reflux, with no confirmed diagnosis, the Board finds that additional development is required, to include an examination and consideration of whether service connection is warranted on the basis of undiagnosed illness.  See 38 C.F.R. §§ 3.159(c)(4), 3.317 (2013).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and anxiety disorder, the Board notes that the Veteran was afforded a VA psychiatric examination in January 2011.  It was concluded at that time that any prior psychiatric symptoms had resolved, and that he did not currently meet the diagnostic criteria for any psychiatric diagnosis.

However, the Veteran has since alleged that he did not have a full and fair opportunity to discuss his disability with that examiner.  He has also reported receiving mental health treatment at the Vet Center in Pittsburgh (located near Crafton and Green Tree, Pennsylvania).  The Board observes, in addition, that the January 2011 examiner did not have the benefit of reviewing records of the Veteran's off-post mental health care during service in 2009 and 2010 (which contain, among other things, a diagnosis of PTSD), inasmuch as those records were not received and associated with the Veteran's claims file until February 2012.  Under the circumstances, the Board finds that efforts should be made to procure records of the Veteran's reported treatment at the Vet Center in Pittsburgh and, after that development has been completed to the extent possible, to afford the Veteran a new VA mental disorders examination that takes into the account the totality of the evidentiary record, including the in-service diagnosis of PTSD.

With respect to the Veteran's claim for service connection for tinnitus, the Board notes that a VA examiner in April 2012 opined, in effect, that it was unlikely that the Veteran's tinnitus was attributable to service.  In support of her opinion, the examiner noted, among other things, that post-deployment health assessment forms dated in January 2009 and May 2009 contained "a marked response of 'no' next to the category of ringing in the ears."

The Board has reviewed the forms cited by the examiner, and finds that they do not support the conclusion that the Veteran denied having ringing in his ears on either occasion.  On the first form, dated in January 2009, the Veteran did, in fact, mark "no" in response to a question pertaining to ringing in the ears.  However, the question he was answering was not whether he had, or had ever had, ringing in the ears; but rather, whether he went to sick call for such symptoms during his most recent deployment.  On the second form, dated in May 2009, the Veteran left the fields pertaining to ringing in the ears blank; neither confirming nor denying the presence of symptoms.

In light of the foregoing, it appears that the examiner may have based her conclusion, in part, on an inaccurate factual premise.  As such, the case must be returned to the examiner for a supplemental report.

Records of the Veteran's VA medical treatment through the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, were last uploaded to his electronic claims file on August 27, 2012.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claims remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Vet Center in Pittsburgh, Pennsylvania, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Pittsburgh, Pennsylvania, since August 27, 2012, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his lungs.  The examiner should review the claims file.  All indicated tests (including pulmonary function testing) should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since October 2011 (when his claim for service connection was filed), from pulmonary impairment.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of pulmonary impairment; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

In offering this information, the examiner(s) should discuss the medical significance, if any, of the "very mild" decrease in FEV-1 and the FEV1-/FVC percentage noted on VA examination in September 2007; a December 2009 service treatment record wherein the Veteran was treated for complaints of nausea, shortness of breath, and weakness following an episode in which he began to feel lightheaded, vomited, and "blacked out" after doing sprints during physical training; and the Veteran's testimony to the effect that, after one of his tours in Iraq, he had, and continues to have, difficulties with strenuous exercise.

A complete rationale for all opinions expressed must be provided.

4.  Arrange to have the Veteran scheduled for an examination of his stomach and esophagus.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since January 2012 (when his claim for service connection was filed), from acid reflux.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of acid reflux; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

A complete rationale for all opinions expressed must be provided.

5.  Arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests (including psychological testing) should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran currently meets, or has met at any time since September 2010 (when he filed his claim for service connection), the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to any of the combat stressors the Veteran has reported, and/or to fear of hostile military or terrorist activity while serving on active duty in Southwest Asia.

If psychiatric disorders other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disorder, as to (a) whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service, and, if PTSD is diagnosed, (b) whether it is at least as likely as not that psychiatric disorders other than PTSD have been caused, or permanently worsened beyond natural progression, by PTSD.

In so doing, the examiner should consider and discuss the medical significance, if any, of the fact that the Veteran was diagnosed with PTSD during service in June 2009, while being treated at an off-post mental health facility.

A complete medical rationale for all opinions expressed must be provided.

6.  Arrange to have the claims file returned to the VA examiner who previously offered an opinion with respect to the etiology of the Veteran's tinnitus in April 2012.  The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file.

Thereafter, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his or her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's tinnitus had its onset in, or is otherwise attributable to active service, to include in-service exposure to noise.  In so doing, the examiner should assume, for purposes of medical analysis, that post-deployment health assessment forms dated in January 2009 and May 2009-cited as support for the examiner's previously unfavorable opinion-do not support the conclusion that the Veteran denied having ringing in his ears on either occasion.

If the examiner is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


